Citation Nr: 0907227	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  08-02 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for cerebral vascular 
accident (CVA) and aneurysm, to include as due to herbicide 
exposure, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to June 1971.  
The Veteran passed away in February 2007.  The appellant is 
the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for the 
cause of the Veteran's death and denied entitlement to 
service connection for CVA and aneurysm, to include as due to 
herbicide exposure, for accrued benefits purposes.  

In May 2008, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  At that time, the record was 
held open for 60 days to allow the appellant to submit 
medical evidence with regard to the relationship between 
hypertension, CVA, and the cause of death.  To date, 
additional evidence has not been received.  

In August 2008, the Board requested an opinion from the 
Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 
(2008).  The opinion was received in November 2008.  
Thereafter, also in November 2008, the appellant was advised 
that she had 60 days to review the opinion and send any 
additional evidence or argument. See 38 C.F.R. § 20.903 
(2008).  In December 2008, the appellant submitted the 
Medical Opinion Response Form indicating she had no further 
argument and/or evidence to submit and she requested that the 
Board proceed with the adjudication of her appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of his death in February 2007, the Veteran 
was service connected for: degenerative joint disease right 
knee (40 percent);left knee injury with degenerative 
arthritis (40 percent); PTSD (30 percent); tinea versicolor, 
disfiguring scars of face (10 percent); tinnitus (10 
percent); hearing loss (10 percent); and contusion to the 
pelvis/tailbone (0 percent).  

2.  The Certificate of Death lists the immediate cause of the 
Veteran's death as cardiopulmonary arrest due to hypoxia due 
to aspiration due to CVA.  No other significant conditions 
contributing to death were noted.

3.  There is no evidence of hypertension, CVA, or 
cardiopulmonary disease during service or manifested to a 
compensable degree within one year following discharge from 
service; and evidence of record does not show that such 
disabilities are otherwise etiologically related to service 
or service-connected disability.

4.  The preponderance of the evidence is against a finding 
that the Veteran's service-connected PTSD caused or 
contributed substantially or materially to his death.  

5.  A claim of entitlement to service connection for CVA and 
aneurysm was pending at the time of the Veteran's death; 
evidence in the file on the date of death does not show that 
CVA and aneurysm were incurred during service, manifested to 
a compensable degree within one year following service, or 
were otherwise etiologically related to service or service-
connected disability.  


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
or service-connected disability, did not cause or contribute 
substantially or materially to the cause of the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2008).

2.  The criteria for entitlement of the appellant to accrued 
disability compensation based on a pending claim of service 
connection for CVA and aneurysm have not been met.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his or her possession 
that pertains to the claim was eliminated by the Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23353 
(final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a § 1310 DIC 
claim, the Court held that section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  The Court also held that a DIC 
claim imposes upon VA no obligation to inform a DIC claimant 
who submits a nondetailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted.  Id.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Letter dated in March 2007 advised the appellant of the 
information needed to substantiate her claims for service 
connection for cause of death and accrued benefits.  She was 
informed of the information and evidence VA would provide and 
of the information and evidence she needed to provide.  She 
was also asked to submit any evidence in her possession that 
pertained to her claim.  Letter dated in August 2007 again 
provided information on the evidence necessary to support a 
claim for service connection for cause of death.  

The Board acknowledges that the above letters did not comply 
with the requirements set forth in Dingess or Hupp, supra.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals, Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  Lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 889.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication.  The March 
2007 letter informed the appellant that to support her claim, 
the evidence needed to show that the Veteran died in service 
or that his service-connected conditions caused or 
contributed to his death.  She was asked to provide medical 
evidence that would show a reasonable probability that the 
condition that contributed to the Veteran's death was caused 
by injury or disease that began during service.  The November 
2007 SOC notified the appellant of the applicable 
regulations, to include 38 C.F.R. § 3.312, which specifically 
addresses cause of death, to include principal and 
contributory causes of death.  A review of the record 
indicates the appellant and her representative had actual 
knowledge of the conditions the Veteran was service-connected 
for and of the conditions he was not service-connected for.  
That is, they argued that service connection should have been 
established for hypertension and they also contend that 
service-connected PTSD contributed to the Veteran's death.  
Evidence of record also demonstrates that the appellant has 
had ample opportunity to meaningfully participate in the 
adjudicative claims process, to include presenting testimony 
via a Board videoconference hearing.  Additionally, the 
accrued benefits sought are being denied herein and 
therefore, the appellant is not prejudiced by lack of notice 
regarding the assignment of disability ratings and effective 
dates.  The Board observes that the Veteran was provided this 
notice in March 2006.  Thus, the Board finds that any errors 
or deficiencies regarding the content or timeliness of notice 
are considered harmless.  

Under VCAA, VA also has a duty to assist the appellant in the 
development of a claim.  This includes assisting the 
appellant in procuring service treatment records, relevant 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008).

Available service treatment records were received in November 
1971.  The Board acknowledges the representative's argument 
that significant service records are missing.  Specifically, 
records pertaining to the Veteran's reported treatment for a 
heart condition in 1959 at Womack Army Hospital in Fort 
Bragg, NC.  Review of the file shows that records dated from 
approximately 1976 to 1979 were received from Womack in March 
1980.  In September 2007, the RO requested in-patient 
clinical records from Womack Army Hospital for the year 1959.  
Response received in October 2007 indicates that searches of 
Womack for 1959 were conducted, but no records were located.  
In light of the negative response, further attempts to obtain 
these records are not required.  See 38 C.F.R. § 3.159(c)(2) 
(2008).  

The claims file also contains treatment records from the VA 
medical center (VAMC) in Omaha and the VA hospital in 
Fayetteville.  The appellant has also identified numerous 
private medical providers and these records have been 
obtained.  

A VHA opinion was received in November 2008.  In the December 
2008 Informal Hearing Presentation, the appellant's 
representative argued that the opinion ignored all of the 
evidence showing that the Veteran's hypertension began during 
service.  The representative also argued that the opinion 
regarding PTSD was insufficient in that it was equivocal and 
did not consider all of the positive evidence in support of 
the appellant's claim.  The representative requested that if 
service connection could not be granted for cause of death, 
then the claim should be remanded for a new nexus opinion 
that unequivocally states whether the Veteran's PTSD caused 
or contributed to his death.  The representative also noted 
that the examiner did not consider certain favorable studies.  

The Board has considered the arguments set forth by the 
appellant and her representative, but finds that the opinion 
is adequate and that a remand for further opinion is not 
required.  The examiner reviewed the entire relevant record 
and also reviewed various medical articles.  The examiner 
responded to the questions posed and provided adequate 
rationale.  In this regard, the Board notes that the examiner 
was clearly aware of the appellant's arguments that heart 
disease had its onset during service, as the appellant's 
argument was discussed by the Board in the request letter 
sent to that examiner.  Given the examiner's indication that 
he had reviewed the entire relevant record, which includes 
the argument of the appellant and her representative, as well 
as various studies submitted by them, the Board finds this 
opinion to be adequate on which to base a decision.  
Similarly, it is clear that the examiner researched medical 
studies prior to rendering an opinion on the matter of 
whether the Veteran's service-connected PTSD caused or 
contributed to his death, and also considered a favorable 
medical opinion submitted by the appellant.  Thus, the Board 
also finds that this opinion is adequate on which to base a 
decision on that issue as well.

With regard to the appellant's claim for accrued benefits, 
the Board notes that these benefits can only be awarded on 
the basis of the evidence in the file at the date of death.  
See 38 C.F.R. § 3.1000(a), (d)(4) (2008).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection for cause of death

DIC is payable to a surviving spouse of a qualifying veteran 
who died from a service-connected disability.  See 38 
U.S.C.A. § 1310 (West 2002 & Supp. 2007).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a) (2008).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2008).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2008).

Service-connected disease or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2008).

In determining whether a veteran's service-connected 
disabilities contributed to the cause of his death, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  

The Certificate of Death indicates that the immediate cause 
of the Veteran's death was cardiopulmonary arrest due to 
hypoxia due to aspiration due to CVA.  

At the time of the his death in February 2007, the Veteran 
was service-connected for the following disabilities: 
degenerative joint disease right knee (40 percent); left knee 
injury with degenerative arthritis (40 percent); PTSD (30 
percent); tinea versicolor, disfiguring scars of face (10 
percent); tinnitus (10 percent); hearing loss (10 percent); 
and contusion to the pelvis/tailbone (0 percent).  

The Veteran was not service-connected for the disabilities 
listed as the immediate cause of his death and therefore, it 
is necessary to determine whether service connection should 
have been established for such.  

At the videoconference hearing, the appellant indicated that 
the Veteran's medical providers linked his hypertension to 
his stroke.  She reported that he was treated in service for 
cardiac issues.  The representative indicated that the 
argument was two-fold: (1) that the hypertension was related 
to the stroke which ultimately took the Veteran's life; and 
(2) that heart problems began during service.  In the 
December 2008 Informal Hearing Presentation, the appellant's 
representative further argued that the Veteran's death was 
primarily caused by or substantially contributed to by his 
hypertension, for which he was entitled to service 
connection.  

The Board observes that service connection for hypertension 
and heart disease was originally denied by rating dated in 
January 1979.  The Veteran sought to reopen this claim in 
November 2001 and it was again denied by rating decision 
dated in February 2002.  The Board notes that in the December 
2008 Informal Hearing Presentation, the appellant asserted 
clear and unmistakable error (CUE) in the February 2002 
decision for not reopening and granting service connection 
for hypertension.  As indicated, the Board must determine 
whether service connection should have been granted for that 
disability on a de novo basis as part of the appellant's 
claim for service connection for the cause of the Veteran's 
death, and need not place on the appellant the burden of 
establishing CUE in a prior rating decision.  

A service-connected disorder is one which was incurred or 
aggravated by active service, or in the case of certain 
diseases, like cardiovascular-renal disease (including 
hypertension) and brain thrombosis, was demonstrated to a 
compensable degree within one year of a veteran's separation 
from active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  This 
includes disability made chronically worse by service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Under the regulations currently in effect, VA will 
not concede aggravation unless the baseline level of the 
nonservice-connected disease is established by medical 
evidence prior to aggravation or by the earliest medical 
evidence created between the onset of aggravation and receipt 
of evidence establishing the current level of severity.  See 
38 C.F.R. § 3.310(b) (2008).  

Service treatment records do not show a diagnosis of 
hypertension, cardiopulmonary disease, or CVA.  On report of 
medical history completed at the time of examination in April 
1964, the Veteran denied high blood pressure, but reported 
treatment at the Army hospital in 1959 for a possible heart 
attack.  The examining physician noted that he was admitted 
for chest pain but that no disease was found.  On physical 
examination, the heart was reported as normal on clinical 
evaluation.  Chest x-ray was reported as negative.  On 
examination in August 1969, the Veteran's blood pressure was 
126/94.  EKG was normal.  On report of medical history 
completed at the time of the March 1971 retirement 
examination, the Veteran denied high blood pressure.  On 
physical examination, blood pressure was reported as 128/88.  
The heart, chest, and lungs were all reported as normal on 
clinical evaluation.  Chest x-ray was normal.  ECG showed 
normal sinus rhythm with minor nonspecific ST-T 
abnormalities, but was described as within normal limits.  

On his original claim in July 1971, the Veteran claimed 
service connection for "heart condition - 1959".  The 
Veteran underwent a VA examination in December 1971; however, 
no blood pressure readings were recorded.  It was noted that 
the Veteran was scheduled for an internal medicine evaluation 
for heart condition, but on review, it appears the Veteran 
was unable to report as scheduled.  

Records from Womack Army Hospital dated in February 1977 show 
elevated blood pressure readings.  Note dated in March 1977 
indicates blood pressure elevated on every visit.  Impression 
was hypertension.  The Veteran was started on Dyazide.  

VA hospital summary dated in July 1978 indicates that the 
Veteran was seen for retrosternal pain.  He described a 
similar incident in 1959 when he was hospitalized at Womack.  
He explained that, at that time, he was initially informed 
that the pain was due to a heart attack but that a myocardial 
infarction was later ruled out.  He reported having no 
further cardiac problems in service.  He reported that he was 
told he had high blood pressure about one year ago and was 
started on medication.  He smoked 1.5 packs of cigarettes a 
day.  During his hospital course, EKG was normal and chest x-
ray showed normal cardiac size and clear lung fields.  
Diagnosis was questionable acute pericarditis.  

On VA examination in September 1978, the Veteran reported 
high blood pressure for several years, but that he was not 
currently taking medication.  On physical examination, blood 
pressure was reported as 140/100, 132/96, and 134/100.  There 
was no edema.  Lungs were clear and the heart had normal 
sinus rhythm.  Diagnosis was hypertension.  The examiner 
further noted "heart disease, not found this examination".  

VA, military treatment facility, and private records show 
continued treatment for high blood pressure.  The Veteran was 
diagnosed with aortic valve stenosis, thoracic aortic 
aneurysm, dilated aortic root, and dilated proximal ascending 
aorta in approximately the year 2000.  The Veteran underwent 
an echocardiogram in March 2001 which showed left ventricular 
enlargement and an ejection fraction of 50 percent.  
Subsequent note indicates that diastolic dysfunction was most 
likely secondary to increased blood pressure.  Note dated in 
July 2001 indicates the Veteran had left ventricular 
hypertrophy secondary to chronic hypertension.  Note dated in 
August 2001 indicates aortic insufficiency probably related 
to hypertensive disease and dilated proximal aortic root 
secondary to same.  

In June 2006, the Veteran was found unresponsive and was 
admitted to a private hospital for approximately 3 weeks.  
Final diagnosis was (1) type A aortic dissection status post 
repair; (2) hypertension; and (3) atrial 
fibrillation/flutter.  Consultation for tracheostomy 
placement also dated in June 2006 includes an impression of 
bilateral CVA's and abdominal aortic aneurysm repair and 
multiple other medical problems.  Subsequent records indicate 
the Veteran was transferred among various facilities to 
include hospitals, skilled nursing care, and hospice until 
his death in February 2007.

In August 2008, the Board requested a specialist's opinion.  
In that request, the Board discussed the appellant's 
contention that the Veteran developed heart disease in 
service, as well as portions of the Veteran's documented 
medical history with respect to hypertension.  The Board 
asked the specialist to render an opinion as to whether it 
was "likely, unlikely, or at least as likely as not that the 
veteran's death was etiologically related to a disability 
that had its onset in service, or is otherwise related to 
service."  

A medical opinion received in November 2008 states:

Per my review of the entire relevant 
record for the patient, there is NO 
objective evidence [t]hat the cause of 
death i.e., cardio-pulmonary arrest due 
to hypoxia, aspiration and CVA secondary 
to aortic dissection was etiologically 
related to a disability that had its 
onset during service/active duty.  
Therefore, it is UNLIKELY that the 
patient's death was related to a 
disability that had its onset in service, 
or is otherwise related to service.  

The Board observes that the crux of the appellant's argument 
is that service connection should be established for 
hypertension and that the cause of death was related to such.  
The appellant's representative has argued that there were 
pre-hypertensive readings and one stage 1 hypertensive 
reading during the Veteran's period of active duty.  It was 
also noted that the Veteran showed various symptoms of high 
blood pressure during service, such as headaches and vision 
problems, but that this evidence was ignored by the VA 
examiner.  

On review, service treatment records do not show an in-
service diagnosis of hypertension and there is no medical 
evidence showing that hypertension manifested to a 
compensable degree within one year following discharge.  
Rather, the objective evidence of record indicates a 
diagnosis of hypertension in approximately 1977.  At the 
hearing, the appellant's representative also suggested that 
hypertension was expected to be announced as a disease 
associated with Agent Orange exposure.  This, however, has 
not happened and hypertension is not listed as a disease 
associated with herbicide exposure, for which presumptive 
service connection could be granted.  See 38 C.F.R. 
§ 3.309(e) (2008).  

The Board has also considered whether service connection 
should have been granted for CVA or cardiopulmonary disease.  
Service treatment records are negative for any evidence of 
CVA or cardiopulmonary disease.  The Board acknowledges that 
VA has been unable to obtain the 1959 records pertaining to 
the Veteran's hospitalization for chest pain.  
Notwithstanding, by his own reported history as to what he 
was told by the treating physicians, no disease was found at 
that time.  He continued in service for approximately 12 
years following this episode without any evidence of heart 
trouble.  There is also no evidence of CVA or cardiopulmonary 
disease at separation or within one year following 
separation.  

In summary, the evidence shows that the Veteran was not 
service-connected for the primary cause of death and as 
explained above, there is no basis for establishing service 
connection for such disability/disabilities.  Further, the 
probative medical evidence (the November 2008 VHA opinion) 
indicates that the cause of the Veteran's death was not 
etiologically related to a disability that had its onset 
during service.  The Board acknowledges the representative's 
arguments and all of the cited medical references.  However, 
the cited reference are general in nature and does not 
specifically relate to the facts and circumstances 
surrounding his particular case.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998) (holding that treatise evidence cannot 
simply provide speculative generic statements not relevant to 
the veteran's claim," but, "standing alone," must include 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion").

Furthermore, the appellant and her representative are not 
considered competent to render medical etiology opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  
In this regard, the Board does not believe that hypertension 
is the type of disability that lends itself to lay 
observation, and neither the appellant nor her representative 
are shown to be competent to interpret blood pressure 
readings for the purpose of diagnosing hypertension.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, their lay 
assertions cannot establish a link between the disability and 
service.

In addition to the contentions addressed above, the appellant 
has asserted that the Veteran's service-connected PTSD 
substantially and materially contributed to his cause of 
death.  Information in the claims file shows that the Veteran 
was granted service connection for PTSD in December 2004 and 
assigned a 30 percent evaluation effective July 15, 2004.  
Medical evidence of record shows treatment for PTSD and 
possible dementia.

The record reflects a statement from the Veteran's treating 
physician at VA dated in July 2007, which states that PTSD 
may lead to increased use of tobacco and that tobacco may 
have led to the Veteran's thoracic aneurysm which in turn 
ruptured causing his stroke and subsequent death.  

Evidence in the claims file confirms the Veteran had a long 
history of smoking.  

In August 2008, the Board requested a specialist's opinion.  
Specifically, whether it was "at least as likely as not that 
the veteran's service-connected PTSD otherwise caused or 
contributed substantially or materially to cause the 
veteran's death".  In answering this question, the examiner 
was requested to comment on the July 2007 medical statement.  

Medical opinion dated received in November 2008 states:

Reviewed PILOTS data base articles with 
search term "PTSD".  Per my review of 
all the relevant articles in the 
database, there is NO evidence of 
randomized large trials that provide 
definitive data to conclude that PTSD 
caused or contributed substantially to 
cause the patient's death.  Therefore, it 
is less likely than not that PTSD could 
have caused patient's death.

I have reviewed the July 2007 medical 
statement from the treating physician at 
the VA and agree with the opinion that it 
is possible to conjecture (not 
definitively conclude) that PTSD (because 
PTSD is associated with smoking and 
smoking is associated with aneurysms) 
caused or contributed substantially to 
patient's death.  

At the outset, the Board observes that PTSD was not listed on 
the death certificate as a condition contributing to the 
Veteran's death.  Information in the treatment records does 
not suggest that the Veteran's smoking was related to or 
aggravated by his service-connected PTSD.  

The Board acknowledges the July 2007 statement suggesting a 
possible relationship between PTSD and the ultimate cause of 
the Veteran's death.  As acknowledged by the physician, 
however, while plausible, this relationship is totally 
conjectural.  The November 2008 examiner agreed with the July 
2007 "conjectural" assessment, but also stated that based 
on his own review of medical studies, he felt that it was 
ultimately less likely that PTSD was related to the Veteran's 
death.  On review, the Board assigns significant weight to 
the November 2008 opinion, which was based on a review of the 
Veteran's documented medical history, to include the July 
2007 statement, and was supported by adequate rationale.  

Further, review of the July 2007 statement indicates that it 
is clearly speculative in nature.  That is, in addition to 
qualifying his own opinion as "totally conjectural at this 
time," the physician actually noted only that PTSD in 
general "may" lead to increased tobacco use and this "may 
have" led to aneurysm.  The Board notes a possible 
connection or one based on "speculation" is too tenuous a 
basis on which to grant service connection.  The reasonable 
doubt doctrine requires that there be a "substantial" doubt 
and "one within the range of probability as distinguished 
from pure speculation or remote possibility."  See 38 C.F.R. 
§ 3.102 (2008).  The Court has held on numerous occasions 
that medical opinions which are speculative, general or 
inconclusive in nature are of little, if any, probative 
value.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The Board acknowledges the representative's arguments that 
there is medical and scientific research that indicates a 
link between PTSD and hypertension.  On review, these 
references are not specific to the Veteran's case and as 
indicated, the appellant and her representative are not 
competent to render medical etiology opinions.  See Espiritu, 
Wallin, supra.  

The Board sympathizes with the appellant and acknowledges her 
sincere belief that the Veteran's death is related to his 
active military service.  However, the preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2008).  

Accrued benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those based on evidence in the file at the date 
of death, and due and unpaid may be paid to his spouse.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.1000(a) (2008).

"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death.  38 
C.F.R. § 3.1000(d)(4) (2008).

Applications for accrued benefits must be filed within one 
year after the date of death.  A claim for DIC by a surviving 
spouse is deemed to include a claim for any accrued benefits.  
38 C.F.R. § 3.1000(c) (2008).  The appellant in this case met 
this requirement by submitting a claim for DIC in March 2007, 
approximately one month after the Veteran's death.  

In August 2006, the appellant filed a claim on the Veteran's 
behalf.  The Board notes that the appellant had submitted 
Temporary Letters of Guardianship showing she had been 
appointed guardian in July 2006 and the statement was 
accepted by the RO as a claim from the Veteran for service 
connection for CVA and aneurysm.  This claim had not been 
finally adjudicated at the time of the Veteran's death and it 
is considered to have been pending at the date of death.  See 
38 C.F.R. § 3.1000(d)(5) (2008).  

As discussed, at the time of the December 2008 Informal 
Hearing Presentation, the appellant sought to raise a claim 
of CUE in a February 2002 rating decision, which essentially 
continued the denial of service connection for hypertension 
and heart disease.  Regarding the claim for accrued benefits, 
it was argued that a claim pending on the date of death 
includes a deceased beneficiary's claim of CUE in a prior 
rating decision.  See 38 C.F.R. § 3.1000(d)(5).  

On review of the August 2006 statement, it was contended that 
the Veteran was exposed to Agent Orange and that it could be 
concluded that these toxins eventually caused deterioration 
of the inner and secondary layers of the arteries which 
resulted in eventual bursting of the aorta.  The statement 
also indicates that PTSD is associated with physical 
deterioration and depressed bodily systems functioning and 
that this physically depressed state is a contributing factor 
to the weakened condition of the physical body parts, to 
include those parts of the circulatory system, including 
major circulatory vessels of the body and the aorta.  It was 
contended that service connection should be established for 
stroke and aneurysm.  There is no indication that a claim of 
CUE in the February 2002 rating decision was raised at that 
time.  

The Federal Circuit has made clear the fact that a veteran's 
survivor has no right to pursue a claim of CUE independent of 
38 U.S.C.A. § 5121.  Haines v. West, 154 F.3d 1298 (1998).  
Under applicable law, a pending CUE claim by a deceased 
beneficiary can be the basis for an accrued benefits claim.  
However, in this case, there was not a CUE claim pending at 
the time of the Veteran's death and as a survivor, the 
appellant is limited to seeking benefits under the accrued 
benefits provision.  In light of the appellant's lack of 
standing to attack the February 2002 decision, her arguments 
regarding CUE will not be addressed.  

The Board has considered the contentions that the claimed 
disability is related to Agent Orange exposure.  Evidence of 
record confirms the Veteran served in Vietnam during the 
applicable period and herbicide exposure is presumed.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2008).  CVA and aneurysm, 
however, are not listed as diseases associated with exposure 
to herbicide agents.  See 38 C.F.R. § 3.309(e) (2008).  
Therefore, service connection on a presumptive basis due to 
herbicide exposure is not warranted.  

Furthermore, as discussed above, there is no evidence of CVA 
or aneurysm during active service or for many years 
thereafter and the competent evidence of record at the time 
of the Veteran's death does not relate the Veteran's CVA to 
active military service or events therein, to include 
herbicide exposure.  Thus, service connection on a direct 
basis or on a presumptive basis as a chronic disease is not 
warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).  
Further, evidence of record at the time of the Veteran's 
death does not show that CVA and aneurysm were proximately 
due to or aggravated by service-connected disability.  Thus, 
service connection on a secondary basis is also not 
warranted.  See 38 C.F.R. § 3.310 (2006) [As this claim was 
originally filed prior to regulatory amendment made in 
October 2006, the Board is considering it under the prior 
version, which is more favorable to the appellant); Allen, 
supra..  

The competent evidence in the file at the date of the 
Veteran's death does not support a finding of entitlement to 
service connection for CVA and aneurysm.  The preponderance 
of the evidence is against the claim and the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to service connection for CVA and aneurysm, to 
include as due to herbicide exposure, for accrued benefits 
purposes, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


